Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The Attorney General has advised this Court by letter that the determination which is the subject of this proceeding has been administratively reversed and that all references thereto will be expunged from petitioner’s institutional record. Because petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Martin v Henderson, 159 AD2d 867).
Cardona, P. J., Mercure, Peters, Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.